fiLED
                             UNITED STATES DISTRICT COURT                                  DEC 1 7 2012
                             FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptcy
                                                                                   Courts for the District of Columbia
DON E. JONES,                                  )
                                               )
                       Plaintiff,              )
                                               )
        V.                                     )       Civil Action No.        12 2010
                                               )
CENTRAL INTELLIGENCE AGENCY,                   )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION



        This matter comes before the Court on review of the plaintiff's application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.


        Plaintiff alleges that he is "connected to a recruiting satellite radio signal" which is used

by a federal government agency to "control human beings and animals with the technology of

projecting microwave radio signals ... from international space stations." Compl. at 1 (page

numbers designated by the court). This "satellite mind control" has caused "chaos" in plaintiffs

life. !d. at 2. For example, his family has stolen his property and his mother has filed a

restraining order against him. !d. "Controlled by intelligence," plaintiff has "traveled to

London, England and traded meth ampetamine [sic] for extacy [sic] pills," id., and "mind control

may have caused" plaintiff and his ex-wife "to fight." !d. at 3. "[I]ntelligence" also has taken

plaintiff "through a psychiatric ward twice to show [him] corruption in mental health, as doctors

give people prescription pills and diagnosis's [sic] of psychosis, schitzophrenia [sic], etc. to




                                                                                                                         3
discredit people [sic] integerety [sic] and make money for doctors, pharmicutical [sic]

companies, etc." ;d at 3-4. For these and other alleged hanns, plaintiff demands damages of

$25 billion. ld at 5.


       The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(l)(B), 1915A(b)(l). In Neitzke v.

Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to

dismiss not only claims based on an indisputably meritless legal theory, but also claims whose

factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall

into the category of cases whose factual contentions are clearly baseless. ld. at 328. The trial

court has the discretion to decide whether a complaint is frivolous, and such finding is

appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

U.S. 25, 33 (1992).


       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, the Court concludes that what

factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i).


       An Order is issued separately.




                                              United States District Judge
DATE:{        (
  (~ l ~          f1-,
                                                 2